DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 and 15-25 in the reply filed on 20 May 2022 is acknowledged.  The requirement is deemed proper and therefore made Final.

Status of Application
Claims 1-13, 15-25 and 30-43 are pending; Claims 30-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 1-13 and 15-25 are subject to examination on the merits.

Priority
The instant application claims benefit of US Provisional application 62/776,880 filed 07 December 2018 is acknowledged.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 30 June 2022, 22 June 2022, 27 April 2022, 07 July 2021 and 08 June 2020 have been considered by the examiner.  See initialed and signed PTO/SB/08’s. 

Specification/Sequence Requirements

The disclosure is objected to because of the following informalities: Applicant’s have filed a sequence listing in ASCII format on 05 December 2019, however, they have not completed all of the requirements of 37 C.F.R. 1.821-1.825, e.g. an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification (usually following the Cross-Reference to Related Application section of the specification), identifying:
the name of the ASCII text file; ii) the date of creation; and iii) the size of the ASCII text file in bytes.
For example, The instant application contains a Sequence Listing that has been submitted in ASCII format via EFS-Web and is hereby incorporated by reference in its entirety. The ASCII copy, created on XXX, is named XXX.txt, and is XXX bytes in size.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 1, 13 and 15 as qualifying the concentrations 0.03mM and 300mM, is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “about” can mean one value/concentration to one person skilled in the art but a completely different value/concentration to another person skilled in the art.  As such, the metes and bounds of the claims are unclear.
Claims 2-12, 14 and 16-24 are included in the instant rejection as they do not remedy the noted deficiency.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 10-12, 15-20 and 23-24 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Liu et al. (WO 2008/025744 – cited herein).
Liu et al. teach:
Regarding claims 1-3, 16-17 and 19-20, a method of secreting a Fab fragment into the cell culture medium by culturing E. coli BL21(DE3) cells in culture medium comprising 40mM MgSO4.  See Example 4.
Regarding claims 10-12, the culturing is performed in a 5L fed batch fermenter (Ex. 4, p. 23, line 15).
Regarding claim 15, the culturing takes place at both 37oC and 30oC (see Ex. 4, p. 23, lines 17-18).  
Regarding claims 18-19 and 23-24, the Fab fragment or protein of interest is either integrated into the chromosome of the host cell or not integrated and is expressed from a plasmid/vector (See p. 12, lines 11-15); wherein the protein of interest further comprises a bacterial signal sequence (See p. 12, lines 16-20).

Claim(s) 1-4, 6, 13, 15-17, 19 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ukkonen et al. (Microb. Cell Factories, 2013 – cited on IDS 04/27/2022).
Ukkonen et al. teach:
Regarding claims 1-3, 16-17, 19, a method of expressing Fab fragments in E. coli BL21(DE3) and RV308 cells wherein some of the Fab fragments leak into the culture medium, and wherein said Fab fragment is expressed from a pKK233 expression plasmid in said E. coli and cultured under auto-induction culture conditions in a medium comprising 3mM MgSO4 – See Materials and Methods, Expression Constructs and Media; Figure 1.  
Regarding claims 4 and 6, said Fab fragments were recovered from the supernatant and quantified by spinning (13,300 x g) the supernatant to remove insoluble material, thereby purifying said Fab fragment to at least some degree (See Determination of Fab Expression level).  
 Regarding claims 13 and 15, the culturing is performed in shake-flasks at 250 rpm or 150 rpm and at the temperature of 30oC (See p. 11, last paragraph to p. 12, 2nd paragraph).
Regarding claims 23 and 24, said Fab fragment as noted, is expressed from an expression plasmid and said Fab fragment further comprises an N-terminal signal peptide – See Expression Construct, Figure 7.


Claim(s) 1-2, 4-11, 13, 15-17, and 19-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (China Biotechnology, 2014 – cited herein, entire reference including English abstract).
Wang et al. teach:
Regarding claims 1-2, 16-17, 19-24, methods of making the antibody fragment ranibizumab in E. coli BL21(DE3) cells by introducing said Fab fragment into the expression plasmid pET30a-LC-HC, wherein said ranibizumab Fab fragment further comprises an OmpA signal peptide, and growing under conditions that include 0.08% MgCl2, which is within the range of about 0.3mM to about 300 mM.  – See Abstract.
Regarding claims 4-6, the ranibizumab Fab fragment is recovered from the supernatant, centrifuged and purified to greater than 95% purity (although the Abstract says greater than 90% purity, it can be assessed from Figures 4 and 5 that this includes 95% purity).  – See Abstract and Figures 4 and 5.
Regarding claims 7-9, said Fab fragment was concentrated with a hollow fiber column, and purified with a single Protein G affinity column and prepared in a pharmaceutical grade TES buffer.
Regarding claims 10-11, 13 and 15, the culturing is carried out both in shake flasks and fermenters having speeds of 220 rpm, and at temperatures of 37oC.  (See Sections (2), (3), (4), p. 32, 1st col.).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        12 August 2022